DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is a non-final Office Action for serial number 16/792,597, Cable Support Clip For Medical Device Workstation, filed on February 17, 2020.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE19840136A1 by Hauer.
Hauer ‘136 discloses a cable clip (Fig. 1) comprising: a base member (1); a first prong (6 – marked up) projecting from the base member; and a second prong (6 – marked up) projecting from the base member, wherein the first prong and the second prong project in a spaced, parallel manner relative to each other, and wherein the first prong is off set from the second prong in at least two dimensions.

    PNG
    media_image1.png
    602
    739
    media_image1.png
    Greyscale

	Regarding claim 2, Hauer ‘136 discloses wherein the first prong is offset from the second prong in a z-direction and a y-direction (see marked up Fig. 1).
	Regarding claim 3, Hauer ‘136 discloses wherein each of the first prong and the second prong comprise a grasping portion (Fig. 2a, Fig. 2b) for supporting a terminal end of a cable.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hauer ‘136.
Regarding claim 4, Hauer ‘136 do not exactly disclose wherein the grasping portion comprises at least one resilient finger.  Nevertheless, Hauer ‘136 discloses another embodiment with a grasping portion including at least one resilient finger (Fig. 3).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the grasping portion of Hauer ‘136 Figs 2a-2b with at least one resilient finger as shown in Hauer ‘136, Fig. 3 because one would have motivation to provide an alternative different grip portion to hold the cable as taught by Hauer ‘136 – Fig. 3.
Regarding claim 5, Hauer ‘136 discloses wherein the at least one finger comprises an arcuate configuration (Fig. 3).
Regarding claim 6, Hauer ‘136 discloses wherein the at least one finger comprises a pair of fingers having opposing arcuate configurations (Fig. 3).
Regarding claim 7, Hauer ‘136 discloses wherein the grasping portion further comprises an opening between ends of the pair of fingers for permitting a cable to pass through (Fig. 3).
Regarding claim 8, Hauer ‘136 discloses wherein the base member is adapted for mounting onto a surface such as a surgical workstation or a monitor.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hauer ‘136 in view of U.S. Patent Publication No. 2008/0086086 to Field et al. (Field).
.

Claims 12, and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hauer ‘136 in view of CA 2437286 by Sutherland et al. (Sutherland).
Regarding claims 12-13, Hauer ‘136 disclose the previous invention in claim 1 except for the surgical workstation with a display monitor mount and a base with wheels.  Nevertheless, Sutherland ‘286 discloses a surgical workstation with a display monitor mount and a base with wheels.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combined the cable clip of Hauer ‘136 with the workstation by Sutherland ‘286 because one would have a motivation to mount the cable clip of Hauer ‘136 on any surfaces such as a surgical workstation to support cables.
Regarding claim 13, Hauer ‘136 in view of Sutherland ‘286 discloses wherein the first prong is offset from the second prong in a z-direction and a y-direction (see marked up Fig. 1).
	Regarding claim 14, Hauer ‘136 in view of Sutherland ‘286 discloses wherein each of the first prong and the second prong comprise a grasping portion (Fig. 2a, Fig. 2b) for supporting a terminal end of a cable.

Regarding claim 16, Hauer ‘136 in view of Sutherland ‘286 discloses wherein the at least one finger comprises an arcuate configuration (Fig. 3).
Regarding claim 17, Hauer ‘136 in view of Sutherland ‘286 discloses wherein the at least one finger comprises a pair of fingers having opposing arcuate configurations (Fig. 3).
Regarding claim 18, Hauer ‘136 in view of Sutherland ‘286 discloses wherein the grasping portion further comprises an opening between ends of the pair of fingers for permitting a cable to pass through (Fig. 3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Pub. No. 2018/0306351 – pipe retainer
U.S. Patent Pub. No. 2021/0247002 – Cable Clip Bracket
U.S. Patent Pub. No 2018/0135779 – Pipe Securing Apparatus



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M. EPPS whose telephone number is (571) 272-8282. The examiner can normally be reached Monday-Friday 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TODD M EPPS/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        January 26, 2022